Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Preliminary Amendment filed 05.25.2021. Claims 1-20 have been canceled, and new claims 21-40 have been added. Therefore, claims 21-40 remain pending in this application.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 05.25.2021 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicants’ claim for priority of US Application filed on 11.16.2016 is acknowledged. The Examiner takes the US Application date of 11.16.2016 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 





Exemplary independent claims 21, 28 and 35 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: reading a payment vehicle certificate; 

Limitation 2: generating a payment vehicle certificate validation; 

Limitation 3: submitting a payment transaction request.

The examiner notes the limitations fall under two of the Groupings of Abstract Ideas - Certain Methods of Organizing Human Activity and/or Mental Processes.   

The claims can be classified under Certain Methods of Organizing Human Activity as these can be forms of fundamental economic principles or practices and/or commercial or legal interactions, including: direct electronic communication of consumer information.

The claims can also be classified under Mental Processes, as the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “reading a payment vehicle certificate; generating a payment vehicle certificate validation; submitting a payment transaction request”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the context of this claim encompasses the user manually performing such steps in the mind or by pencil/paper (i.e., reading, generating, submitting). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – involving use of “payment transaction requests from a point of sale terminal to a transaction server of a financial institution”. These elements are recited at a high-level of generality (such that it amounts no more than mere instructions to apply the exception using a generic computer component, or the like (e.g. POS)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of involving use of a point of sale configured to submit payment transaction requests to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component thus cannot provide an inventive concept.   

Further, dependent claims 22-27, 29-34 and 36-40 define the same abstract idea noted above for claim 21, and similarly claims 28 and 35.  The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment. Therefore, they are considered patent ineligible for the reasons given above. 

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.	
Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/802,831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The mapping of Exemplary Claim 21 of the immediate application to Exemplary Claim 21 of the copending application follows:

Immediate Application
Copending Application
Claims 21: A method of submission of payment transaction requests from a point of sale (POS) terminal to a transaction server of a financial institution, the method comprising: reading a payment vehicle certificate from a payment vehicle by way of a payment device connected to a point of sale (POS) terminal; generating, using an authentication service, a payment vehicle certificate validation of the payment vehicle certificate; and submitting a payment transaction request to the transaction server of the financial institution over a computer network using financial institution routing information, a POS terminal certificate, and the payment vehicle certificate.
Claim 21: A method of submission of payment transaction requests from a point of sale (POS) terminal to a transaction server of a financial institution, the method comprising: reading financial institution routing information from a payment vehicle by way of a payment device connected to a point of sale (POS) terminal; reading a payment vehicle certificate from the payment vehicle by way of the payment device connected to the POS terminal; generating, using an authentication service, a payment vehicle certificate validation based on one or more of a private encryption key, a public encryption key, a requester ID, and capabilities of the payment vehicle, the payment vehicle certificate comprising a signature encoding a signature of an issuer of the payment vehicle, a signature algorithm specifying an algorithm used to encode the signature, a public encryption key, a fingerprint encoding a hash of the payment vehicle certificate, and a fingerprint algorithm specifying an algorithm used to generate the fingerprint; and submitting a payment transaction request to the transaction server of the financial institution over a computer network using the financial institution routing information, a POS terminal certificate, and the payment vehicle certificate.


10.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 11,049,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams are directed to the same invention.

The mapping of Exemplary Claim 21 of the immediate application to Exemplary Claim 1 of the patent follows:

Immediate Application
Patent No.: 11,049,087
Claims 21: A method of submission of payment transaction requests from a point of sale (POS) terminal to a transaction server of a financial institution, the method comprising: reading a payment vehicle certificate from a payment vehicle by way of a payment device connected to a point of sale (POS) terminal; generating, using an authentication service, a payment vehicle certificate validation of the payment vehicle certificate; and submitting a payment transaction request to the transaction server of the financial institution over a computer network using financial institution routing information, a POS terminal certificate, and the payment vehicle certificate.
Claim 1: A method of submission of payment transaction requests from a point of sale (POS) terminal to a transaction server of a financial institution, the method comprising: reading financial institution routing information from a payment vehicle by way of a payment device connected to a point of sale (POS) terminal; reading a payment vehicle certificate from the payment vehicle by way of the payment device connected to the POS terminal; generating, using an authentication service, a payment vehicle certificate validation based on one or more of a private encryption key, a public encryption key, a requester ID, and capabilities of the payment vehicle, the payment vehicle certificate comprising a signature encoding a signature of an issuer of the payment vehicle, a signature algorithm specifying an algorithm used to encode the signature, a public encryption key, a fingerprint encoding a hash of the payment vehicle certificate, and a fingerprint algorithm specifying an algorithm used to generate the fingerprint; and submitting a payment transaction request to the transaction server of the financial institution over a computer network using the financial institution routing information, a POS terminal certificate, and the payment vehicle certificate.



Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 form has been reviewed and considered.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687













/GA/Primary Examiner, Art Unit 3627